Citation Nr: 1203158	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to June 1977 and had additional service with the United States Air Force Reserves.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO) which denied the benefits sought on appeal.  


FINDINGS OF FACT


1.  The Veteran's hearing loss is shown to be etiologically related to active service.

2.  The Veteran's tinnitus is shown to be etiologically related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

B.  Law and Analysis 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran contends that hearing loss and tinnitus are a direct result of his active duty service in the United States Air Force.  In an October 2007 notice of disagreement, the Veteran reported that while on active duty, he logged in approximately 3500 flight hours and countless hours on the flight line.  Subsequent to service, the Veteran worked for the United States Postal Service as a letter carrier and a clerk.  The Veteran also noted some recreational hunting.  

The Veteran's DD Form 214 shows that he served as an Aircraft Loadmaster.  Service audiograms show that the Veteran had exposure to noise from aircraft engines and noise exposure on the flight line.  He was issued ear plugs.  Service treatment records include medical recommendations for flying duty which confirm significant total flight hours.  The Board finds that the in-service exposure to acoustic trauma reported by the Veteran is consistent with the circumstances of his service, and is supported by objective evidence of record.  38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment records contain no specific complaints or diagnoses relating to hearing loss; however, the Veteran's enlistment and separation examinations demonstrate a discernable increase in auditory thresholds in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss). 

On the authorized enlistment audiological evaluation in November 1973, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
15
15
5
10
0

On the authorized audiological evaluation in June 1975, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
5
LEFT
10
10
10
15
0

On the authorized audiological evaluation in August 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15
LEFT
25
20
15
5
0

A separation examination report is not of record.

Service treatment records also include a December 1988 Air Force Reserve enlistment examination.  On the authorized audiological evaluation in December 1988, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
0
LEFT
5
10
5
0
10

The Veteran submitted a private examination report from an Ear, Nose, and Throat (ENT) clinic dated in April 2008, along with a graph of an April 2008 audiogram.  The Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the U.S. Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder). 

On the April 2008 private audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
30
LEFT
25
25
20
25
30

A history taken during the ENT examination shows that the Veteran had a history of tinnitus dating back to his exit from the Air Force around 1980.  Tinnitus was noted to be always present, low grade, and had become more annoying as he aged.  The Veteran had 3000 hours of jet engine noise exposure in service.  He had sustained a couple of concussions in his bull riding career.  He denied otoxic drug exposure or vertigo.  There was no fluctuation in hearing.  The examination revealed mild sensorineural hearing loss bilaterally, worse in the high frequencies, and tinnitus match at the 8 kilohertz, 5 decibel sound level bilaterally.  The ENT physician opined that there was no question that the Veteran's military noise exposure had played a role in his hearing loss and tinnitus.  

On the VA audiological evaluation in March 2009 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
35
LEFT
30
25
30
30
45

Speech audiometry revealed speech recognition ability of 96 percent in both the right ear and left ear.

The VA examiner reviewed the claims file.  The Veteran reported that he had constant ringing in the ears.  Military noise exposure included aircraft noise while wearing a communication head set.  The Veteran logged in 3500 hours in flight including in his reserves service time.  Civilian occupations included 13 years as a mail carrier and 18 years as a clerk in the post office.  The VA examiner stated that there was some noise from the postal processing machines; however, no hearing protection devices were required.  Recreational activities included 20 years of bull riding, and hunting twice a year.  The Veteran reported wearing ear plugs when sighting his rifle.  The Veteran reported having constant bilateral tinnitus with unknown onset.  He reported that his tinnitus was more of a difficulty than hearing loss.  The VA examiner diagnosed the Veteran with mild sensorineural hearing loss bilaterally.  She stated that the Veteran's service records indicate normal hearing during active duty and during his reserves.  There was no evidence of tinnitus during his military service.  The VA examiner opined, therefore, that current hearing loss and tinnitus were less likely than not a result of active duty noise exposure. 

Service treatment records confirm the Veteran's exposure to aircraft engine and flight line noise in service.  Additionally, a March 2009 VA audiological examination reflects a current hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, there are conflicting opinions with regard to whether hearing loss and tinnitus were incurred in service.  An April 2008 ENT physician opined that there was no question that the Veteran's military noise exposure played a role in his hearing loss and tinnitus.  A March 2009 VA examiner opined that current hearing loss and tinnitus were less likely than not a result of active duty noise exposure.  

According to Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

Although an April 2008 ENT physician did not have an opportunity to review the Veteran's service treatment records; he based his opinion on the Veteran's reported history, to include his reports of extensive exposure to jet engine noise in service.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In the present case, the Veteran is competent to report noise exposure in service; and he is competent to describe his symptomatology as it relates to tinnitus.  The Board, further, finds that the Veterans lay statements are credible, and finds that his reports are supported by objective evidence of record in this case.  As noted above, service treatment records confirm the Veteran's exposure to aircraft engines and flight line noise in service

The April 2008 opinion was provided by a physician and specialist in the treatment of ear, nose, and throat disorders.  The ENT physician had an opportunity to interview and examine the Veteran.  The opinion was based on a credible history of noise exposure provided by the Veteran.  The Board finds, therefore, that the April 2008 opinion is probative in this case.

The March 2009 VA audiology examination was also based on a review of the Veteran's history and examination of the Veteran.  The Board finds that the audiological findings are probative with respect to the Veteran's current disability picture.  However, while the VA examiner noted that the Veteran had normal hearing shown in service while rendering her opinion; she failed to address a discernable increase in hearing loss shown by the Veteran's audiology examinations in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA examiner also failed to address whether the Veteran's in-service noise exposure contributed to the Veteran's current hearing loss or tinnitus, and failed to address the April 2008 ENT opinion which was of record.  Thus, the Board finds the March 2009 VA examiner's opinion as to etiology is less probative.

In light of the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted. 

C.  Conclusion 

The Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385, service treatment records confirm the Veteran's exposure to aircraft engine and flight line noise in service, and competent and credible medical evidence shows that the Veteran's military noise exposure contributed to his current hearing loss and tinnitus.  The Board concludes that the evidence supports finding that the Veteran has hearing loss and tinnitus etiologically related to active service.  


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


